
	
		III
		110th CONGRESS
		1st Session
		S. RES. 340
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2007
			Mr. Martinez (for
			 himself, Mr. Nelson of Florida,
			 Mr. Menendez, and
			 Mr. Salazar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the efforts and contributions
		  of outstanding Hispanic scientists in the United States.
	
	
		Whereas the purpose of the National Hispanic Scientist of
			 the Year Award is to recognize outstanding Hispanic scientists in the United
			 States who promote a greater public understanding of science and motivate
			 Hispanic youth to develop an interest in science;
		Whereas the 7th annual National Hispanic Scientist of the
			 Year Gala will be held at the Museum of Science & Industry in Tampa,
			 Florida, on Saturday, October 6, 2007;
		Whereas proceeds from the National Hispanic Scientist of
			 the Year Gala support scholarships for Hispanic boys and girls to participate
			 in the Museum of Science & Industry's Youth Enriched by Science Program,
			 known as the YES! Team; and
		Whereas a need to acknowledge the work and effort of
			 outstanding Hispanic scientists in the United States has led to the selection
			 of Dr. Louis A. Martin-Vega as the honoree of the 7th annual National Hispanic
			 Scientist of the Year Award, in recognition of his accomplishments developing
			 foundation-wide programs aimed at integrating research and education in science
			 and engineering and in increasing the participation of women and
			 underrepresented minorities in these fields; and
		Whereas Dr. Martin-Vega is also to be commended for his
			 years of leadership in engineering education at such fine institutions as the
			 University of Puerto Rico at Mayaguez, the University of Florida, Florida
			 Institute of Technology, Lehigh University, the University of South Florida,
			 and North Carolina State University, and for his service at the National
			 Science Foundation: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 efforts to educate, support, and provide hope for the Hispanic community,
			 including efforts to honor outstanding Hispanic scientists in the United States
			 at the annual National Hispanic Scientist of the Year Gala and to organize a
			 Meet the Hispanic Scientist Day; and
			(2)congratulates the
			 2007 National Hispanic Scientist of the Year designated by the Museum of
			 Science & Industry, for ongoing dedication to improving the quality of, and
			 access to, science and engineering research and education.
			
